 278DECISIONSOF NATIONALLABOR RELATIONS BOARDMoore-McCormack Lines, IncorporatedandRafaelPagan.Case 2-CA-11268June 25, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 10, 1968, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitledproceeding,finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached TrialExaminer's Decision.Thereafter, theGeneral Counsel and Respondent filed exceptionsto the Decision and supporting briefs.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case,and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner with the followingmodifications.The complaint alleges in substance that Respon-dent violated Section 8(a)(1) of the Act by (1)threatening employee Pagan with discharge at ameeting heldby the Union on November 26, 1966,because of certain concerted activity he had al-legedly engaged in,and (2)subsequently discharg-ing Pagan for engaging in suchactivity.The com-plaint specifically identified the alleged activity asinitiatingaprotestof employees concerningRespondent's failure to compensate them at anovertime rate.In supportof the 8(a)(1) allegations,the General Counsel relied upon the evidence relat-ing to this particular activity to establish theseparate violations.The Trial Examiner dismissed the complaint in itsentirety. In so doing the Trial Examiner found thatPagan wasnot discharged for a reason proscribedby the Act, but was discharged for breach of a com-pany rule prohibiting an employee from leaving hisduty station without permission. With regard to thealleged threat of discharge, the Trial Examinerfound that"on the occasion in question[Super-visor]McKay threatened to discharge Pagan ...not ... because of his activities in connection withthe overtime pay question, but because McKay [aunion member] had heard that Pagan had filedcharges againstMcKay within the Union for dis-crimination."The Trial Examiner's dismissal of the 8(a)(1)discharge allegation rests in large part upon hiscredibilityresolutions, to which the General Coun-sel has excepted.It is the Board's well establishedpolicy not to overrule a Trial- Examiner's credibilitydeterminations unless the clear preponderance ofall relevant evidence convinces us that his resolu-tions were incorrect.' On this record we cannot findthat the credibilityrulings areclearlywrong. Inview of the credibility accorded the Respondent'switnesses in presenting its reasonfor thedischarge,we find the evidence adduced by the GeneralCounsel insufficient to establish that the reasonsgiven by the Respondent were pretextual.However, with regard to the alleged unlawfulthreat, on the testimony credited by him, the TrialExaminer concluded that at the meeting specifiedinthecomplaint,SupervisorMcKay, in fact,threatenedfellowunionmember Pagan withdischarge because McKay believed Pagan had filedcharges against himwith the Union.It is immaterialthat Pagan in facthad not filedintraunion chargesand that McKay made his threat at a union meet-ing.The suspected activity is among those pro-tected by Section 7 from employer interferenceunder penalty of violating Section 8(a)(1).Thethreat madeby McKaywas to exercise his super-visory authority to affectPagan's tenure of employ-ment and it would be enough to make out a viola-tion that McKay's threat was based on his mistakenbelief that Pagan had engaged in such union activi-ty.2Since the essential elements of an unlawfulthreat are encompassed by the general language ofthe complaint, the threat established in this recordcomes within the scope of the allegation in thecomplaint.Accordingly, we find thatthe threatfound by the Trial Examiner violated Section8(a)(1) of the Act.THE REMEDYHaving found that the Respondent has engagedin an unfair labor practice,we shall order that itcease and desist therefrom, and from like or relatedconduct,and that it take certain affirmative actionto effectuate the policiesof the Act.'Standard Dry Wall Products,Inc.,91 NLRB544,545,enfd. 188 F.2d362 (C.A. 3)172 NLRB No. 372Peru Associates, Inc.,170 NLRB 643 ai fn. 5. ORDERMOORE-McCORMACK LINES, INC.279Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent, Moore-McCormack Lines, Incorporated, NewYork, New York,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge forfiling chargeswith the Union.(b) In any like or related manner,interferingwith,restraining, or coercing employees in the ex-ercise of their right to self-organization,to form,join,or assist labor organizations,to bargain collec-tively through representatives of their own choos-ing, or to engage in other concerted activities forthe purpose of collectivebargainingor other mu-tual aid or protection as guaranteed in Section 7 ofthe NationalLaborRelationsAct, asamended, orto refrain from any and all such activities, except tothe extent that such right may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment in con-formity with Section 8(a)(3) of said Act.2.Take the following affirmative action whichthe Board deems necessary and appropriate to ef-fectuate the policies of the Act:(a) Post at its premises copies of the attachednotice marked "Appendix. "3 Copies of said notice,on forms provided by the Regional Director for Re-gion 2 of the National Labor Relations Board, afterbeing duly signed by an authorized representativeof Respondent,shall be posted by Respondent im-mediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in con-spicuous places,including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered,defaced,or covered byany other material.(b)Notify theRegional Director for Region 2, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.3 In the event thatthis Orderis enforcedby a decree of a United StatesCourt of Appeals,there shall be substitutedfor the words "a Decision andOrder"the words"a Decreeof the United States Court of Appeals Enforc-ing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:After a trial in which bothsideshad the opportu-nity to present their evidence, it has been foundthat we violated the law by committing unfair laborpractices and we have been ordered to post thisnotice and to keep the promises that we make inthis notice.WE WILL NOT threaten our employees withdischarge for filing charges with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of any rights guaranteed to you by theNational Labor Relations' Act, as amended. Inthis connection, WE WILL respect your rights toself-organization,to form,join,or assist anyunion,tobargain collectively through anyunionor representative of your choice as towages,hours of work, and any other term orcondition of employment. You also have theright,which WE WILL also respect, to refrainfrom doing so.MOORE-MCCORMACKLINES, INCORPORATED(Employer)DatedBy(Representative) (Title)Thisnotice must remainposted for 60 consecu-tive daysfrom thedate of posting and must not bealtered,defaced, or covered by any othermaterial.If employees have any questionconcerning thisnotice or compliancewith its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice,FifthFloor,Squibb Building,745 FifthAvenue, New York, New York 10022, Telephone751-5500.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,TrialExaminer:Upon acharge filed on March 28, 1967, by Rafael Pagan, acomplaint, dated May 31, 1967, was issued allegingthat the Respondent, Moore-McCormack Lines, In-corporated, herein called the Company, has en-gaged,and is engaging,in unfair labor practiceeswithin the meaning of Section 8(a)(1) and Section2(6) and (7) of the National Labor Relations Act,as amended.Respondent by its amended answerdenied the material allegationsof thecomplaint 280DECISIONSOF NATIONALLABOR RELATIONS BOARDand, in addition,set forth three affirmative defen-ses.Ahearing in this proceedingwas held in NewYork, New York, on August 11, September 26, 27,and 28, and October 12, 1967. Thereafter, briefswere filed on behalf of the General Counsel and theRespondent which have beencarefullyconsidered.Upon the entire record in thecaseand from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent,a Delaware corporation,maintainsan officeceand place ofbusiness at 2 Broadway in theCity andState ofNew Yorkand at various otherplaces inthe UnitedStates.It is engaged in operat-ing oceangoing vessels,including the SSArgentina,indomestic and foreign commerce.Itsbusinessoperationsinvolve thetransportation of passengers,goods,articles,and commodities between differentStates ofthe UnitedStates andbetween the UnitedStates and foreign countries.In the course and con-duct of itsinterstate and international business ac-tivities,Respondent performs services valued in ex-cess of $500,000 annually.Respondent admits, andIfind,that it is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDNational MaritimeUnion of America, AFL-CIO,herein calledtheUnion,isa labor organizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issuesfull complement of passengers in their work sec-tions. Further, on November 26, 1966, at a meetingwithemployees,includingbedroom stewards,aboard the SSArgentina,and in connection withthe bedroom stewards' protests, McKay threatenedPagan with discharge because he allegedly had in-itiated the protests.Finally, the complaint allegesthatRespondent discharged Pagan on November29, 1966, because in concert with other bedroomstewards he had been protesting the failure ofRespondent to compensate the stewards at over-time rates when they were working with full sec-tions.The threat alleged to have been made byMcKay on November 26, andPagan'sdischar*e onNovember 29, 1966,are alleged in the complaint toconstitute violations of Section 8(a)(1) of the Act.The Company'samended answer denies thematerial allegations of the complaint.In addition,as affirmative defenses it alleges:1.Pagan was discharged for cause because of hisfailure to report to his designated work station andaftera search for him failed to reveal hiswhereabouts.2.The applicable collective-bargaining agree-mentcontainsacomprehensivegrievanceprocedure and pursuant thereto a representative oftheUnion discussed Pagan'sdischargewithrepresentatives of the Company and agreed thatthere was a proper basis for the discharge.There-fore, Pagan's grievance having been determined tobe without merit by the Union,he is barred fromfiling the unfair labor practice charges upon whichthe instant complaint is based.3.Prior to the issuance of the complaint hereinRespondent offered Pagan employment on its ves-sels in the same capacity he held at the time of hisdischarge and such offer of employment was re-jected by Pagan.The Union has been for many years the recog-nized collective-bargaining representative for un-licensedpersonnel employed on Respondent'soceangoing vessels, including the SSArgentina.Themostrecentcollective-bargainingagreementbetween the parties is effective for the period fromJune 16, 1961, to June 15, 1969.The principal questions herein involve RafaelPagan,who was employed by the Company as afirst-class bedroom steward for 14 years from 1952until his discharge on November 29, 1966. The last7 years of his employment were aboard the SSAr-gentina.The complaintalleges thatfrom about Au-gust 10, 1966, to November 29, 1966, variousbedroom stewards aboard said vessel,includingPagan,in concert protested to Respondent's agents,Hugh McKay,second steward aboard the SSArgen-tina,and Patrick J. Sullivan, assistant manager ofmarine relations of Respondent,the failure of theCompany to compensate the bedroom stewards atan overtime rate of pay for periods when bedroomstewards were required to perform services for aB. Sequenceof Events1.The overtime pay questionGeneral Counsel's theory of this case is thatRespondent's alleged unlawful conduct occurred inresponse to the concerted efforts of the bedroomstewards aboard the SSArgentinato obtain 2 hours'overtime pay for each day they serviced a full sec-tion of cabins regardless of whether they in factworked 2 additional hours on such days.During the times material hereto, the normalhours of work of the bedroom stewards aboard theSSArgentinawere: 9 to 11:30 a.m.; 12:30 to 3:30p.m.; and 7 to 9:30 p.m.; their supervisor wasMcKay.Prior to 1966, each bedroom steward was as-signed 13 rooms to service.Following complaintsby the stewards that they were unable to completetheirwork within the designated 8 hours, thenumber of cabins assigned to each steward for ser-vice was reduced to 10. However,2 months later,the bedroom stewards'complement was reduced, MOORE-McCORMACK LINES, INC.281and the stewards again were assigned13 rooms toservice,which reopened the overtime problem.In the summer of 1966,between July 7 and Au-gust 10,while the SSArgentinawas in Stockholm,Sweden,during voyage #6,T. J. Walker (assistantto the vice president,national representative ofcontract enforcement of the Union), held a meetingwith the crew aboard the vessel.Pagan testified thatWalker said that "all the bedroom steward[s] work-ing with...full section[s], [were] going to be enti-tled to 2 hour[s]overtime daily."However, thistestimonywas not corroboratedby any othercrewmembers and was contradictedbyWalker.Walker testified:I informed the men... [that an] agreementtentatively...was reached between the com-pany and the union,due to the work loads thatthe [bedroom stewards]brought to the atten-tion of contract enforcement,VicePresidentBarisicandmyself, that they were unablewithin their spread of hours to give first classservice to the passengers in their sectionswhere some of the bedroom stewards had nine,ten, eleven and up to thirteen rooms.We reachedagreement that two hours basi-cally,if approvedand had tobe worked,wouldbe given to the men to help them carry out theservice required for a normalwork day. Thiswas explained to the crew.They were underthe impression that the two hours was whatthey considered blanket,whether they workedor whether it was approved or not. [Emphasissupplied. ]Walker furthertestified that the Union has neversought blanket overtime, that is,payment for hourswhich were not worked.'Icredit the testimonyof Walker. It is likely, how-ever,that Pagan and other bedroom stewards mis-understoodWalker and may have believed thatWalker said that wheneverthey had afull sectionof rooms to service they were entitled to 2 hours'overtime pay whether or not the hours wereworked.'Following the meeting with Walker the bedroomstewards applied for overtime pay for the Balticcruise (voyage #6) because they had been servic-ing full sections.Slips claiming overtime pay werefilled out by the individual stewards and were givento their union subdelegate, Ayuzo, who, in turn,presented the slips to McKay. McKay disputed theovertime claims by stamping the word "disputed"on each slip. At the termination of the voyage, theovertime slips were turned over to Victor A. Sum-mers,port patrolmar of the Union, who discussedthematter with Patrick J. Sullivan, Respondent'sassistantmanager of marine relations.Sullivaneventually approved the overtime payments.3While the vessel was at sea during Pagan's lastvoyage aboard the SSArgentina,from October 28to November 29, 1966, the bedroom stewards helda meeting at which they selected Enrique Escala-toro as their delegate to receive overtime slips andto present the slips to McKay for approval. Two orthree days later the slips were returned to thebedroom delegate stamped "disputed" and signedby McKay. Thereafter, Pagan and other bedroomstewards resubmitted their overtime slips to thesteward's delegate, a cook named Jimmy, who toldthem that the overtime problem would be discussedwhen the ship arrived in New York. After the ship'sarrival in New York, Sullivan authorized paymentfor those stewards who had submittedclaims, in-cluding 20 hours' overtime for Pagan.'2.McKay's accusations against PaganThere is no evidence that Pagan was more activethan any other bedroom steward in pressing claimsfor overtime pay for periods not worked. Paganspecifically denied lodging any protest about thesubject with McKay or any other company officialor with his union delegate.Pagan testified, "I nevertalked to nobody [about any] claim for overtime."Nevertheless, Pagan testified that he was accusedbyMcKay of responsibility for the bedroom'The applicable collective-bargaining agreement,in article IV, provides:Section 2.Authorization for Overtime Work. Overtime shall in nocase be worked without the prior authorization of the Master or per-son acting by authority of the Master.Section 4....overtime shall commence at the actual time suchemployee reports for duty and such overtime shall continue until theemployee is released.s Jorge L.Valentin,a bedroom steward aboard the SSArgentinaand awitness called by General Counsel,testified that subsequent to the recur-rence of the overtime problem,a group of about 20 stewards met withUnion Vice President Barisic who"told us there was no blanket overtimesince 1945.We had to work ou[ r) time in order to collect.... [H le agreedthat if we worked this overtime we must get paid for it." Valentin furthertestified that he receives permission from his department head before heworks overtime.s Captain Guy Paul Moore,assistant director of labor relations forRespondent, testified that overtime is a continuing problem on boardRespondent's vessels.He testified further that on voyage #6, which ter-minated on August 10, 1966, 2 hours'overtime pay was given to thebedroom stewards on board the SSArgentinafor a total of 33 days apieceWhen asked if this was for hours not worked,he testified, "I don't think so.We were told that these men had worked. Mr. McKay saidtheyhadn'tworked,or rather than hadn'tworked had not received his approval." Healso testified that the claims had been for 4 hours' daily overtime per man,but negotiations between theUnionand the Respondent reduced the timeto 2 hours after theUnionassured theCompanythat the men had workedthose hours.'The 20 hoursof overtime represented 2 hours per day for the portion ofthe cruisefrom New Yorkto Rio de Janeiro (October 28 to November 7)when Pagan services a full section.No overtime claim was made by Paganfor the return portion of the trip, because then his section was not fullPatrick Sullivan testified that 10 bedroom stewards submitted claims for2 hours' overtime perday for 10 days,October 28 to November 7, basedon having worked with full sections,and that McKay had disputed theclaims, but the claims were paid by him Sullivan explained that these pay-ments were authorized by his superiors,Captain Cecire or Captain Moore. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDstewards' efforts to obtain overtime pay for hoursnot worked. Accordingto Pagan,on Sunday, Oc-tober 30, 1966, between 3 and 3:15 p.m., McKayasked Pagan how many rooms he had yet to ser-vice.Pagan answered three.McKay then asked ifhe thought he "was going to get overtime."Paganreplied". . .yes, sir,I entitled to overtime because Igot my full section." McKay then said, ". . . you isan instigator to raise it to another bedroom stewardto claim for overtime." Then,according to Pagan'sfurther testimony,McKay instructed him to stopwork at 3:30 p.m., the end of his shift,and told himthatMateo Nalupa,the chief bedroom steward,would finish Pagan's cabins.McKay denied that hecalled Pagan an"instigator"and Nalupa, who waspresent on the occasion referredto byPagan, cor-roborated McKay's testimony in this respect. I donot credit Pagan's account of this conversation withMcKay.Jorge L.Valentin,another bedroom stewardaboard the SSArgentina,testified that one day dur-ing the return portion of the same voyage McKayengaged him in a conversation at his work sectionduring which McKay said,"Iknow between you,Escalatoro and Pagan are bringing me up oncharges and trying to get rid of me on this ship. "5Valentin denied the accusation and said, "Mr.McKay,you're the best man we ever had here, wehave nothing againstyou, thereare no chargesagainstyou." Theconversation terminated whenEscalatoro came by and McKay began to speakwith him.6An event more directly connected with Pagan'sdischarge and which the complaint alleges con-stitutes a violation of Section 8(a)(1) independentof the discharge,took place on the night of Satur-day, November 26, 1966. At about 10:30 p.m. ameeting of the ship's (union)committee, which wasopen to the Union's membership,was held in thefemale employees'lounge.Delegatesfrom each ofthe three departments(deck,engine, and stewards)were present,as were many of the ship's crew, in-cluding McKay,Pagan,and several other bedroomstewards.During this meeting,the question ofstewards'overtime pay was discussed.McKay ex-plained to the meeting that he was not authorizedby the Company to pay the stewards overtime forhours not worked. Sometime later during the meet-ingMcKay pointed his finger at Pagan and ex-claimed that he had heard that Pagan had filedcharges againstMcKay within the Union for dis-'Valentin testified that"Iknew what[McKay)meant but there was nocharges against him "'McKay denied having made the remark attributed to him by ValentinHowever,I credit Valentin's version of the disputed conversation.rThe summary of what occurred at the ship's committee meeting ofNovember 26, 1966,and of the other events described in this Decisionreflect my findings after having given consideration to all the evidence ad-duced at the hearing,both testimonial and documentary The findingsreflect my resolutions of the conflicts and inconsistencies in the evidence Ihave omitted from the summary of events certain evidence which, whilenot irrelevant,Ido not consider necessary to the explication of my deci-crimination and that,nevertheless,he was going todischarge Pagan.7 (Earlier on the sameday, McKayhad logged Pagan for having been absent from hisduty station without permission.)3.Pagan's dischargeIn the early afternoon on Saturday, November26, 1966, the SSArgentinadeparted the port of SanJuan, where it had stopped on the return portion ofa South American cruise. According to Pagan, hecompleted his work early that afternoon and left hisstation before 3:30 p.m. On McKay's instructionPagan was logged for being absent fromhis dutystation.The procedure which is followed aboard the ves-selwhen an officer wishes to discipline a seamanfor an infraction of a rule is to cause a log entry tobe made. Thereafter, the staff captain conducts aninvestigation and, if appropriate,assigns a penalty.The action is subject to the grievance procedure ofthe collective-bargaining agreement.On November 26, the following log entry wasmade concerning Pagan:OFFENCE COMMITTED (Describe Specifically)ABSENT FROM ASSIGNED STATION.Missed fromsection by Second Steward at 1400 hours.Second Steward could not find him in pas-senger or crew area. At 1430 hours SecondSteward told Yeoman to tell him to report ToSecond Steward.Yeoman could not find him.Time Lost: 1400-1530: 1-1/2 hours.The next daythe staff captain conducted his in-vestigation at which were present,among others,Pagan and the union committee.According toPagan,when he arrived at the staff captain's cabin,the ship's (union)chairman said that Pagan was theindividual whom McKay threatened with dischargeat the union meeting.The staff captain,Comrie,proceeded to read the log entry, quoted above.Pagan testified that Comrie then asked where hewas at 2:30 p.m.the previous day and Paganreplied, "I was in my room." The action takenagainst Pagan,as reflected by the log, was: "Fined atotal of $2.84 equal 1-1/2 hrs. pay. Dismissed atterminationof voyage."8When the vessel returned to New York onNovember 29, 1966,Pagan'sdischargewasreviewed by Patrick Sullivan and port patrolmanfor the Union,Victor Summers, at a grievance ses-sion with the ship's committee on board the vessel.sionThe fact that I have not in this Decision summarized such evidencedoes not mean that I have overlooked,or have failed to give considerationor "weight"to, such evidence. To set forth in detail all the testimony thatwas adduced at the hearing,to catalogue my resolution of every conflict intestimony,and to include an analysis of each document received inevidence would unduly encumber this Decision without,inmy opinion,providing sufficient compensating benefit to the parties in understandingthe principal factual and legal bases for my conclusions. SeeWalker's,159NLRB 1159, 1161." A mere dismissal does not bar the seaman from being hired on anothervessel of Respondent or from being rehired on the same vessel at a laterdate MOORE-McCORMACK LINES, INC.283Summers took the position that discharge was toosevere penalty for the offense committedby Paganeven though it was the second offense in a fewmonths.'However,Sullivan adamantlyheld tothe positionthat the discharge must be sustained because Paganhad been discharged from the vessel approximately3-1/2monthsearlier,upon the conclusion ofvoyage #6, on a veryserious charge.10 Sullivan ex-plained that on August2, 1966,Pagan was loggedand disciplined for havingrefused to renderassistance to a passenger upon her request. Such acomplaint is considered most serious because theCompanydepends upon referralsand repeatvoyagesfor itspassenger business."The grievance concerning Pagan's discharge wasreferredto Sullivan's superiors and afterfurthermeetings betweencompany andunion representa-tivesthe Union abandonedthe grievance.C. The OpposingContentions1.Respondent's position regarding Pagan'sdischargeAccordingtoRespondent,"Paganwasdischarged because, in blatant violation of Com-pany rules, he admittedly left his post on sailingday, a time when an attendance report of the crewmustbe made to the master.An unsuccessful ex-tensive search was made for him by three persons,Second Steward McKay, Yeoman Amaya, andAssistantSteward Vazquez.When he could not befound, he was logged."1Respondent points out that the complaint allegesthat Pagan was discharged because he was believedto be the individual who initiated the demand forpayment of overtime at the rate of 2 hours per daywhenever all cabins in the bedroom stewards'respective sections were occupied, even though noovertime was to be performed.Itargues that theonly evidence in the record tending to support theaverment that Pagan was considered an "instiga-tor" of the stewards'efforts to obtain overtime wasthe remark allegedly made by McKay to Pagan onOctober 30, 1966, and "[i]t is significantthat fromthis time on to the day Mr. Pagan was fired, not asingle word was said by Mr. McKay to Mr.Pagan-or by Mr. Pagan to Mr. McKay-about overtime."Respondent further argues:"Even Mr.Pagan doesnot claim he was fired for the reasons alleged in theComplaint.He testified that Mr. McKay, his superi-or, said that he would fire him because Mr. Paganthreatened to report him to the Union,of whichtheywere both members, on a charge of dis-crimination.Such charge had absolutely nothing todo with the overtime dispute.In fact,Mr. Pagan re-peatedly admitted that he had never spoken to any-bodyabout the claim for overtime."2.General Counsel's position regarding Pagan'sdischargeThe theory of General Counsel in this case is thatthe bedroom stewards aboard the SSArgentinahadbeen"complaining continuously"about being de-nied 2 hours'overtime pay for every day that theyserviced a full section of cabins,that to discouragesuch complaints, "someone had to be a scapegoat"and Pagan turned out to be the scapegoat althoughhe "did not play a more active role than any othersteward"in connection with the complaints aboutovertime pay.13 With respect to the reason assignedby the Company for Pagan's termination,"GeneralCounsel concedes that,although the punishment ofpermanent discharge may be severe,he has no basisto dispute Respondent's judgment if the reason forthe discharge did not fall within the purview of theAct. General Counsel does contend,however, thatthe discharge in this case was of a pretextual na-ture,the true reason being Pagan's protected con-certed activities,and, therefore,a violation of theAct."" In his brief,General Counsel refers the Trial Examiner to Guy Moore's testimonyinwhich he asserted, "Every trip or two I am hearing the name ofPagan and a problem . ."The record establishes that the "problem"Pagan was involved in consisted of the overtime claims.However, contrary to General Counsel, the record shows that Pagan's prioroffense was completely unrelated to any overtime claim.10 Sullivan testified that the staff captain has the authority to recommendthree separate types of dismissals: (I) dismissal, (2) dismissal and not to berehired aboard the particular vessel, and (3) dismissal and not to be hiredaboard any company vessel. Sullivan testified that in Pagan's case the staffcaptain recommended a simple dismissal, but it was his (Sullivan's) deci.sion that Pagan was not to return to the SSArgentina.However, he did notrecord his decision." At the time of the first discharge it was agreed, after several discus-sions between officials of the Company and the Union, that the violationwas a serious one, but in consideration of Pagan's long employment recordhe would be permitted to return to the vessel after receiving a warning andmissingone voyage without pay."Captain Guy Paul Moore, assistant director of labor relations, testifiedthat upon review of thecase, the Company upheld the dismissal because"Mr. Pagan was on probation as of the offense in August, 1966.'sThus, in his brief, General Counselasserts:The evidence clearly established that Pagan was one of about twentybedroom stewards supervised by McKay...Nothing in particulardistinguished him from other stewards In 1966,followingWalker'sannouncement concerning overtime,he filled out an overtime slip,presented it to an elected sub-delegate to submit to McKay,as did theother stewards, and, following McKay's rejection of the claims, resub-mitted his slip, and eventually was granted authorization from Sullivanon two occasions to receive overtime pay.All this was performedwithin the framework of the contractual relationship between theUnion and Respondent Neither Pagan nor any other steward acted ina manner to indicate that the overtime claims were not being made aspart of a concerted action by all the stewards who had full sections.Summers was their official union representative while Ayuzo andEscalatoro were elected sub-delegates.These were the individuals whopresented the claims for all the affected stewards,allwithin theframework of the contract.nsssThere is no evidence in the record that Pagan at any time protestedeither as an individual or as a representative of the other bedroomstewards to McKay,Sullivan or any other Respondent official aboutovertime pay He operated through proper channels, as did the otherstewards,by submitting his overtime claims in writing through hisunion representatives. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKay testified that on Saturday, November 26,as the SSArgentinawas scheduledto leave PuertoRico at 3 p.m.,he had to check the bedroomstewards to ascertain their whereabouts.Wheneverthe vessel leaves a port he makes areport to thestaff captain regarding personnel absences. Hebegan his checkabout 1:30 p.m. About 2 p.m. hecame to Pagan's section.Unable to locate Pagan,McKay waiteda few minutes, then checked otherareas,and returned to Pagan's station about 10 to15 minutes later.By this timehe had "seen all theother men." After waitingfor Pagananother 10 to15 minutes,he telephoned his yeoman,Amaya, andinstructedAmaya to searchfor Pagan.McKay thenlooked forPagan in thecrew'smessroom but didnot see him there.Shortlybefore 3 p.m., herequested an assistant second stewardto locatePagan.After a "quickrun around"the latternotifiedMcKay thathe could not find Pagan.About 3:05 or 3:10 p.m., Amaya reported that hecould not findPagan.McKay instructedAmaya tomake a log entry and give it to the staff captain.About anhour later,Amaya informed McKay thathe had seen Pagan.Amaya testified thathe searched for Pagan in hisworksection, the U-deckaft (open air recreationarea for thecrew),the gangway,Pagan's cabin, andthe messroom.Failingto find him, he reported toMcKay,then logged Pagan and brought the log tothe staff captain.Pagan testified that he completed his section thatday at 10:30 a.m. In the afternoon from12:30 to 2p.m. he walked around his section performing nowork.About 1:45 p.m.another steward, FlorColon,asked Pagan to help Colon clean his section.Pagan servicedone of Colon's rooms until about2:30 p.m. after which time he went to the linenroom.He then went to his room,stayed there 3 to 4minutes, and went to the crew's recreation roomwhere he remained until at least 3:30 p.m.GeneralCounsel called three of the crew to corroborate thistestimony.Flor Colon testifiedthat Pagan helpedhim between 2 and2:30 p.m.Rodriguez,abedroom steward,testified that Pagan came intothe room they shared at about3 p.m. Finally, Au-gustin Santiago,a butcher,testified that he saw andspoke toPagan in thecrew'smesshallbetween 2:30and 3 p.m.Santiago's testimony conflicts with Pagan's ex-planation in severalmaterialrespects:Pagantestified that he was in the recreation room for anhour until3:30 p.m. and most of the crew wasthere.Santiago, on the other hand,testified that he(Santiago) was in the recreation room between 2and 3 p.m., that the only other person present wasMiguel Eutierses and that between2:30 and 3 p.m.he spoke briefly with Pagan as Pagan passed by enroute to his room.General Counsel in hisbrief vigorouslyattacksthe credibilityofMcKay and Amaya and theirtestimony describing their search for Pagan. Heasks,"Wherewas Pagan duringthe periodbetween2:00 p.m. and 3:30 p.m., Saturday, November 26?He must have been somewhereon the ship? HadMcKay andAmaya reallybeen seekinghim out,they could not help finding him."He arguesthat"Pagan,confirmedby witnesses,was able toaccount forall this period."Unfortu-nately,the argument is firmer than the supportingevidence.The onlysubstantialcorroboration ofPagan's testimony concerninghis whereabouts dur-ing the 1-1 /2 hoursin questionwas given by FlorColon,and histestimonyaccountsonly for theperiod between 2 and 2:30 p.m. According toPagan,except for 3 or 4 minutes in his own roomhe spent the next hour in the recreation room.However,this iscontradicted by Santiago. Thus,while thereisno questionthatPagan was aboardship between 2:30 and 3:30 p.m. on November 26,Icannot,based upon the evidence adduced at thehearing,agree withGeneral Counsel that "hadMcKay and Amaya really beenseekinghim out,they couldnot help finding him." In any event,Pagan'swhereabouts during said 1-1/2 hours is ofsmall importance in this case because it is un-disputed thatPagan was"absent from his assignedstation" between 2 and 3:30 p.m. on November 26,1966, whichis the offensefor whichhe was logged.The issue here,and General Counselspecifically soconcedes, is not whether Pagan's absence from hisstationwas a punishable offense,butwhetherPagan was dischargedfor suchreason or for an al-togetherdifferentreasonandonewhich isproscribed by the Act.General Counsel attacksRespondent's defenseon twogrounds.First,he argues that the ruleprohibitingstewardsfrom leaving their assignedwork sections during their normal working hourswas promulgatedbyMcKay onvoyage #8, thevoyagepreceding Pagan's last voyageon the SSAr-gentina,"so that a violationof the rule could beused by [McKay]todischarge anyone he sodesired."However,McKay andassistant secondsteward VazqueztestifiedthatRespondent alwayshas had a rule providingthat beforean employeeon duty mayleave his station,he must obtain per-mission from one of his supervisors.'' Respondentintroducedin evidence a notice fromMcKay to thebedroom stewards, which was circulated among thebedroom stewards duringvoyage #8,which readsas follows:During working hours no Bedroom Steward tobe out ofhis section without checkingwith su-pervisor,eitherChiefB. R. Steward, Asst.Second Steward or2nd. Steward."Chief bedroom steward Mateo Nalupa also testified that bedroomstewards are supposed to be in their sections during working hours unlessthey receive permission to leave from one of the supervisors. MOORE-McCORMACK LINES, INC.No Bedroom Steward to be in passengerstateroom unless door open and signal down.15McKay explained that a notice such as the onequoted above,fromtime to time,iscirculatedamong the stewards to remind the older stewards ofthe rule,and to inform new bedroomstewards ofthe existence of the rule.Upon reviewof all the evidenceintroduced withrespect to the subject,contrary to General Counsel,I find that the rule describedby McKay was in ef-fect during the times material heretoand thatGeneral Counsel did notprove thatthe rule wasadopted forthe first time on voyage#8 or wasadopted for discriminatory purposes.GeneralCounsel'salternativeattackuponRespondent's defense is that"except forPagan'slogging on voyage#9 no one hadever been loggedfor a violation of this rule."However,GeneralCounsel didnot prove that therehad been any in-stancewhereMcKayhad caughta bedroomsteward in substantial violationof the rule and hadnot logged such steward[1°Thus, Augustin Ortiztestified that he "take[s] a chance" when he leaveshis duty sectionwithoutpermission.Manuel Zam-brano testified thatMcKay had told him always tostay at his station during working hoursand that henever leaves his station during morning workinghours even when he has nothingto do"becauseyou neverknow if theyare cominginspecting. Youhave to be in your section in the morning." Zam-brano further testified that there are no inspectionsin the afternoon and that he sometimes leaves hisstationwithout permission when he finishes hiswork duringdutyhours. Jorge L. Valentin testifiedthat during the returnportion of voyage #9 he hadlefthis station for a few minutes and upon hisreturn to his station he was questionedby McKayabout his absence.McKay thentold him "that I amnot supposedto be out ofmy sectionat anytime,that I'm supposedto notifythe headman if I'mgoing any place becauseIcouldget firedfor that."Even Pagan who testifiedthat the stewards couldleave theirdutystations and go to their rooms oncethey completedtheir work also testified, as follows:Q. Are you underany circumstances supp-posed to leaveyour sectionduringyour work-ing hours?A. No, sir.Q. Youare supposedto be there,right?A. Supposed to be there.[A]fter we finish the section,we hang around .'" Pagan testified that he had not read the notice although the chiefbedroom steward, who had a copy of the notice in his hand, described itscontents to Pagan." McKay testified that if "a man wentdown in the messroom and took acup of coffeeten minutesand went back to his station, I would not loghim," but would log a man who was out of his station for 45 minutes.17 Thus, Rodriguez testified that prior to voyage #t8 there was no such285.Some people go downstairs 10 or 15minute[s]before thespread hour [end of as-signed duty period].... [S]ome... bedroomsteward[s] stay [at] the[ir]station[s].While the testimony of other witnessescalled byGeneral Counsel suggests more general violationsof the rulewhich prohibitsbedroom stewards fromleaving their stations during duty hours without per-mission,"such testimony is not sufficient to con-vince me thatMcKaywas aware of such violationsand habitually condoned them.Thus,contrary toGeneral Counsel,Ifind no significance in the factthat Respondent has failed to demonstrate previousloggings of bedroom stewards for violations of therule.D. ConclusionsIfind thatGeneral Counsel has not proved by apreponderance of the evidence that Rafael Paganwas discharged for a reasonproscribed by the Actbut, on thecontrary, I find,as argued by Respon-dent,that Pagan was discharged for a breach of acompany rulewhich prohibits bedroomstewardsfrom leaving their stations during theirduty hourswithout permission.The complaint also alleges that Respondent onNovember 26, 1966,at the ship's committee meet-ingaboard the SSArgentinaviolatedSection8(a)(1) of the Act by reason ofthe fact thatMcKay"threatened its employee,Pagan,withdischarge because he had allegedly initiated theprotest [about overtimepay]." The evidence doesnot supportthis allegationof the complaint. On theoccasion in questionMcKay threatened todischarge Pagan.However,the threat was notdirectedto Pagan because of his activities in con-nectionwith the overtime pay question,18 butbecauseMcKay had heard thatPagan had filedcharges againstMcKaywithin theUnion for dis-crimination.Accordingly,Ishall recommend thatthis allegationof thecomplaint also be dismissed.CONCLUSION OF LAWRespondent has not violated Section 8(a)(1) ofthe Actas alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusion of law,and upon the entire recordin this case,I recommend that the complaint in thiscase be dismissed in its entirety.rule and that at one time McKay specifically advised him that he need notreport before leaving his station if he completed his work.Flor Colontestified that although the rule had long been in existence the supervisorshad become lax in their inspections of the sections and therefore he did notadhere to the rule.'"The evidence shows that his activities in this regard were inconsequen-tial.